                                                         Case 2:21-cv-00050-Z Document 8-2 Filed 03/23/21                                                 Page 1 of 1 PageID 87
                                            9942                      Federal Register / Vol. 86, No. 30 / Wednesday, February 17, 2021 / Notices

                                              Dated: February 10, 2021.                             expulsion unaccompanied noncitizen                    the District of Columbia Circuit granted a
                                            Dharmesh Vashee,                                        children encountered in the United                    stay pending appeal of the District Court’s
                                            Acting General Counsel, Federal Retirement              States pending the outcome of its                     PJES preliminary injunction.3
                                            Thrift Investment Board.                                forthcoming public health reassessment                  The current COVID–19 pandemic
                                            [FR Doc. 2021–03102 Filed 2–16–21; 8:45 am]             of the Order. This temporary exception                continues to be a highly dynamic public
                                                                                                    from expulsion went into effect on or                 health emergency. CDC is in the process of
                                            BILLING CODE P
                                                                                                    about Saturday, January 30, 2021, and                 reassessing the overall public health risk at
                                                                                                    will remain in effect until CDC has                   the United States’ borders and its ‘‘Order
                                                                                                    completed its public health assessment                Suspending the Right To Introduce Certain
                                            DEPARTMENT OF HEALTH AND                                                                                      Persons From Countries Where a
                                            HUMAN SERVICES                                          and published any notice or modified
                                                                                                    Order. All other terms of the Order,                  Quarantinable Communicable Disease
                                                                                                    including its application to adults,                  Exists’’ based on the most current
                                            Centers for Disease Control and
                                                                                                    remain in place until such time as any                information regarding the COVID–19
                                            Prevention
                                                                                                    modified Order is issued.                             pandemic as well as the situation at the
                                            Notice of Temporary Exception From                         Separately, on February 2, 2021 the                Nation’s borders.4 Although the D.C. Circuit’s
                                            Expulsion of Unaccompanied                              President signed Executive Order 14010,               stay pending appeal permits the CDC to
                                            Noncitizen Children Pending                             ‘Creating a Comprehensive Regional                    enforce its order and immediately expel
                                            Forthcoming Public Health                               Framework to Address the Causes of                    unaccompanied noncitizen children, CDC
                                            Determination                                           Migration, to Manage Migration                        has exercised its discretion to temporarily
                                                                                                    Through Norther and Central America,                  except from expulsion unaccompanied
                                            AGENCY: Centers for Disease Control and                 and to Provide Safe and Orderly                       noncitizen children 5 encountered in the
                                            Prevention (CDC), Department of Health                  Processing of Asylum Seekers at the                   United States pending the outcome of its
                                            and Human Services (HHS).                               United States Border’ (86 FR 8267). This              forthcoming public health reassessment of
                                            ACTION: General Notice.                                                                                       the Order. This temporary exception went
                                                                                                    Executive Order requires a review of the
                                                                                                                                                          into effect on or about Saturday, January 30,
                                                                                                    CDC Order to determine whether the
                                            SUMMARY:   The Centers for Disease                                                                            2021, and will remain in effect until CDC has
                                                                                                    CDC Order should be terminated,
                                            Control and Prevention (CDC), located                                                                         completed its public health assessment and
                                                                                                    rescinded, or modified.
                                            within the Department of Health and                        A copy of the Notice can be found at
                                                                                                                                                          published any notice or modified Order. All
                                            Human Services (HHS) announces a                        https://www.cdc.gov/coronavirus/2019-
                                                                                                                                                          other terms of the Order, including its
                                            temporary exception from expulsion for                                                                        application to adults, remain in place until
                                                                                                    ncov/more/pdf/CDCPauseNotice-
                                            unaccompanied noncitizen children to                                                                          such time as any modified Order is issued.6
                                                                                                    ExceptfromExpulsion.pdf
                                            its Order issued October 13, 2020                                                                               In testimony whereof, the Director, Centers
                                            suspending the right to introduce                       U.S. Department of Health and Human                   for Disease Control and Prevention, U.S.
                                            certain persons from countries where a                  Services                                              Department of Health and Human Services,
                                            quarantinable communicable disease                      Centers for Disease Control and Prevention            has hereunto set her hand at Atlanta, Georgia,
                                            exists.                                                 (CDC)                                                 this 11th day of February, 2021.

                                            DATES:  The temporary exception went                    Order Under Sections 362 & 365 of the                 Sherri Berger,
                                            into effect on or about January 30, 2021.               Public Health Service Act (42 U.S.C. 265,             Acting Chief of Staff, Centers for Disease
                                                                                                    268):                                                 Control and Prevention.
                                            FOR FURTHER INFORMATION CONTACT:
                                            Jennifer Buigut, Division of Global                     Notice of Temporary Exception From                    [FR Doc. 2021–03227 Filed 2–12–21; 11:15 am]
                                            Migration and Quarantine, Centers for                   Expulsion of Unaccompanied Noncitizen                 BILLING CODE 4163–18–P
                                            Disease Control and Prevention, 1600                    Children Encountered in the United States
                                            Clifton Road NE, MS H16–4, Atlanta,                     Pending Forthcoming Public Health
                                                                                                                                                            3 No.  20–5357, Doc. No. 1882899.
                                                                                                    Determination
                                            Georgia 30329. Telephone: 404–498–                                                                              4 Review   of CDC’s 265 Order is also directed by
                                            1600. Email: dgmqpolicyoffice@cdc.gov.                  * * *                                                 Executive Order 14010, Sec. 4(a)(ii)(A), ‘‘Creating a
                                            SUPPLEMENTARY INFORMATION: On                              Pursuant to its authority under 42 U.S.C.          Comprehensive Regional Framework to Address the
                                                                                                    265, 268, and implementing regulations, and           Causes of Migration, to Manage Migration
                                            October 13, 2020, the CDC Director
                                                                                                    due to the COVID–19 pandemic, CDC issued              Throughout North and Central America, and to
                                            issued an Agency Order titled ‘Order                    an Order suspending the right to introduce            Provide Safe and Orderly Processing of Asylum
                                            Suspending the Right to Introduce                       and prohibiting the introduction of covered           Seekers at the United States Border,’’ Feb, 2, 2021,
                                            Certain Persons From Countries Where                    aliens travelling into the United States from         86 FR 8267 (Feb. 5, 2021).
                                            a Quarantinable Communicable Disease                    Mexico and Canada.1 On November 18, 2020,                5 Unaccompanied noncitizen children are

                                            Exists’ (85 FR 65806; pub. Oct. 16,                     the United States District Court for the              unaccompanied children who do not hold valid
                                                                                                    District of Columbia entered a preliminary            travel documents and who are encountered by the
                                            2020). The CDC Order was based on the
                                                                                                    injunction in PJES v. Mayorkas (‘‘PJES                U.S. Department of Homeland Security (DHS) in the
                                            most current information at that time                                                                         United States or otherwise upon introduction into
                                                                                                    injunction’’),2 enjoining the expulsion of
                                            regarding the COVID–19 pandemic and                     unaccompanied noncitizen children                     the United States. CDC understands
                                            the situation at the Nation’s borders.                  pursuant to the Order. On Friday, January 29,         ‘‘unaccompanied noncitizen children’’ as the class
                                            The Order implemented a final rule                      2021, the United States Court of Appeals for          of individuals subject to the PJES litigation (‘‘all
                                            published September 11, 2020 entitled                                                                         unaccompanied noncitizen children who (1) are or
                                                                                                                                                          will be detained in U.S. government custody in the
                                            ‘‘Control of Communicable Diseases;                       1 See Notice of Order Suspending the Right To
                                                                                                                                                          United States, and (2) are or will be subjected to
                                            Foreign Quarantine: Suspension of the                   Introduce Certain Persons From Countries Where a
                                                                                                                                                          expulsion from the United States under the CDC
                                            Right to Introduce and Prohibition of                   Quarantinable Communicable Disease Exists, 85 FR
                                                                                                                                                          Order Process’’). It is also CDC’s understanding that
                                                                                                    65,806, 65,812 (Oct. 16, 2020; eff. Oct. 13, 2020),
                                            Introduction of Persons From                                                                                  this class of individuals is similar to or the same
jbell on DSKJLSW7X2PROD with NOTICES




                                                                                                    replacing the Order Suspending Introduction of
                                            Designated Countries or Places for                      Certain Persons from Countries Where a                as those individuals who would be considered
                                            Public Health Purposes’’ (85 FR 56424).                 Communicable Disease Exists, 85 FR 17,060 (Mar.       ‘‘unaccompanied alien children’’ for purposes of
                                                                                                    26, 2020; eff. Mar. 20, 2020), as extended, 85 FR     HHS Office of Refugee Resettlement custody, were
                                            The final rule was effective October 13,                                                                      DHS to make the necessary immigration
                                                                                                    22,424 (Apr. 22, 2020; eff. Apr. 20, 2020), and as
                                            2020.                                                   amended and extended, 85 FR 31,503 (May 26,           determinations under Title 8 of the United States
                                               CDC has decided to exercise its                      2020; eff. May 21, 2020).                             Code.
                                            discretion to temporarily except from                     2 No. 1:20–cv–02245 (D.D.C.), Dkt. Nos. 79–80.         6 See 85 FR 65,806.




                                       VerDate Sep<11>2014   20:43 Feb 16, 2021   Jkt 253001   PO 00000   Frm 00038   Fmt 4703   Sfmt 9990   E:\FR\FM\17FEN1.SGM    17FEN1
